Citation Nr: 0921901	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  04-40 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease claimed as secondary to service-connected diabetes.

2.  Entitlement to service connection for hypertension 
claimed as secondary to service-connected diabetes.

3.  Entitlement to service connection for chronic renal 
insufficiency claimed as secondary to service-connected 
diabetes.

4.  Entitlement to service connection for peripheral 
neuropathy claimed as secondary to service-connected 
diabetes.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to March 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in March 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.

The Veteran provided testimony at a July 2006 hearing before 
the undersigned Veterans Law Judge.  This case was the 
subject of a Board remand dated in November 2006, and of a 
Board decision dated in November 2007.  An April 2009 Order 
of the Court of Appeals for Veterans Claims (Court) granted a 
Joint Motion for Remand of the parties dated that same month, 
and vacated the Board's November 2007 decision in this 
matter. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In May 2009, subsequent to an April 2009 remand of this 
matter to the Board by the Court, the Board received 
correspondence from the Veteran's representative that 
included a request on behalf of the Veteran for a Travel 
Board hearing before a Veterans Law Judge at a local VA 
office.  See 38 U.S.C.A. § 7107; 38 C.F.R. § 20.704.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing at the 
local RO before a Veterans Law Judge of 
the Board. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




